Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 1/24/2022 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining data, feeding data to a model, and predicting a parameter based on the model, which would be considered mental processes (observation, evaluation, judgment, opinion). This judicial exception is not integrated into a practical application because all limitations can be done by mentally considering the data or implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations merely recite the type of data and a resulting prediction based on the data. The data and the prediction are not used in any manner to provide an inventive concept that would be considered significantly more than the judicial exception. It is noted that claim 2 positively recites the use of the prediction in order to modify the process thereby providing significantly more than the judicial exception. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al., A Survey of Modelling Techniques and Control Strategies Employed for Coagulation Process in Drinking Water Treatment Plants, International Journal of Engineering Research & Technology Vol. 5 Issue 02, February 2016 (in IDS).
Regarding claim 1, Bello teaches a method for providing at least one input/output parameter of a wastewater treatment plant, the method comprising obtaining data representing process data and/or plant configuration data of said wastewater treatment plant (Page 230), feeding at least part of the obtained data to at least one model formed at least by historical process data and plant configuration data gathered from a plurality of wastewater treatment plants combined with properties of applied chemicals in said wastewater treatment plants (Page 230), and predicting at least one input parameter and/or at least one output parameter of the sludge dewatering process by means of the at least one model for adjusting sludge dewatering process of said wastewater treatment plant (feed forward control) (Pages 229-234). 
Regarding claims 2-3, Bello teaches that the input parameter would be coagulant dosing, which would cause improvement of at least one output parameter based on the model (Pages 229-234).
Regarding claim 4, it is submitted that the regression modeling taught in Bello would include local regression modeling (Pages 230-231).
Regarding claim 5, it is submitted that the Empirical Modeling section of Bello relies on data that is categorized or combined in order to form the desired model (Pages 230-231).
Regarding claim 6, Bello teaches that the models optimize coagulant dosage (Page 229-232).
Regarding claim 7, Bello teaches that at least one output parameter would be predicted based on the sludge properties (less than optimum solids separated based on underdosage) and reject water properties (overdosage of coagulant, pH, or surface charge) (pages 229-234).
Regarding claim 8, Bello teaches that the data used in the models is train, test and validate the models, which would be continuously updated the model for better predictions (Pages 229-232).
Regarding claim 9, Bello teaches that process data would include flow rates/throughput flows (Pages 232-234).
Regarding claim 10, Bello teaches that data considered in the models would include plant configuration data such as the waste water treatment steps and chemical dosing unit (Pages 230-232).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777